Citation Nr: 1726354	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  14-24 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, other than gastroesophageal reflux disease.

2.  Entitlement to an initial rating in excess of 10 percent for left knee strain.  

3.  Entitlement to a total rating due to individual unemployability caused by service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Harold A. Beach, Attorney


INTRODUCTION

The Veteran performed verified on active duty from May 1980 to May 1984, and from February 2003 to June 2003.  He also served in the reserve and National Guard.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from RO rating decisions in December 2011, May 2012, and May 2013.  

In October 2016, the Veteran testified before the undersigned at a hearing held at the RO. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a gastrointestinal disorder, other than gastroesophageal reflux disease, due to an undiagnosed illness contracted while serving in Kuwait from October 22 to November 5, 2000.  While the record does include a certificate of appreciation concerning service in Kuwait, a DD Form 214 reflecting this term of service, to include verification of Persian Gulf service, is not of record.  Given that 38 C.F.R. § 3.317 (2016) requires verified service in the Persian Gulf Theater of Operations, further development is in order.  

The Veteran also contends that he suffers from a gastrointestinal disorder due to constipation associated with pain medication used to treat his service-connected disabilities.  Therefore, he contends that service connection for a gastrointestinal disorder is warranted on a secondary basis.  In this regard, following a September 2012, VA examination, the diagnosis was chronic constipation.  The examiner noted that the Veteran was taking Vicodin and that constipation was a complication of that medication.  The examiner stated, however, that more information from the Veteran's military records was required to evaluate whether his current constipation was at least as likely as not due to treatment in service.   

Following a VA examination in August 2013, it was noted that the Veteran had irritable bowel syndrome, manifested by bloating and constipation with episodes of diarrhea and abdominal cramping.  A colonoscopy revealed an internal hemorrhoid and an upper gastrointestinal series had shown a small hiatal hernia and gastroesophageal reflux disease.  

Given the variety of findings on the VA examinations, and the September 2012 examiner's requirement for additional information, the issue of service connection for a gastrointestinal disorder requires further development.  

During his October 2016 hearing the Veteran testified that his left knee had gotten worse.  The Veteran, however, has not been examined by the VA since February 2012 to determine the severity of that disability.  Hence, further development is in order.

The Veteran also testified that he was unable to work full time due to his right knee and low back disabilities and rectal bleeding.  He estimated that he only worked two weeks a month. 

In April 2011, the Veteran reported that he had worked for the State of California, Department of Corrections for 13 years and that he was having difficulty with a supervisor and had sought union involvement.  To date, however, the Veteran's employment records have not been associated with the claims folder.  

In June 2013, a VA physician reported that the Veteran was unable to pursue gainful employment due to dyspepsia, hypertension, anxiety, degenerative joint disease, mixed hyperlipidemia, knee arthralgia, constipation, rectal bleeding, impotence of organic origin, diabetes mellitus, tinea pedis, and dermatitis.  The VA physician noted that February 2013, the Veteran underwent a total right knee replacement and that his inability to work was due to right knee pain and lack of mobility.  The VA physician anticipated that the Veteran would be able to return to work on September 1, 2013.  The Board notes that the appellant was in receipt of a total disability evaluation due to residuals of a total right knee replacement from February 6, 2013 to March 31, 2014.

During a February 2014 consultation with the VA Orthopedic Surgery Service, the Veteran stated that he had swelling from his ankle to knee and that he was on a permanent leave of absence from work.  It was noted that he had been driving over 100 miles to work but was missing about 15 days of work.  The appellant stated that he was not able to transfer closer to home.  It was noted he had undergone a total right knee replacement one year prior.  On examination, there was only a trace of edema at the ankle and no evidence of venous thrombosis.  The prognosis was that the Veteran was not able to do his work and commute as far as he was.  

In an October 2014 report from J.T.C., Vocational Rehabilitation Counselor and Evaluator, cited a 2014 independent medical evaluation by Dr. M. L., an orthopedic surgeon.  Dr. L. reportedly found that the Veteran experienced significant exertional and postural limitations and that he was unable to perform the demands of his current sedentary employment.  It was noted, however, that Dr. L. had not specified the Veteran's residual functional capacity.  Ms. C. did find, however, that the Veteran had received a disability retirement from the State of California, and she opined that based on the Veteran's current level of functioning, it was highly unlikely that he could perform substantially gainful activity on a regular and consistent basis.  Unfortunately, the report of Dr. L.'s independent medical evaluation has not been associated with the claims folder.  As such, further development is in order.

During his October 2016 hearing, the Veteran testified that he had applied for Social Security benefits and that a decision was pending.  

Inasmuch as there is outstanding evidence with respect to the Veteran's claims, the case is REMANDED to the AOJ for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the National Personnel Records Center and request that they verify any and all service performed by the Veteran in the Persian Gulf Theater of Operations to include, but not limited to service from October 22 to November 5, 2000 with the 386th Expeditionary Support Squadron, Ali Al Salem Air Base, Kuwait.  

2.  The RO is to contact the California Department of Corrections and request all medical records associated with his disability retirement from the State of California.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Ask the Veteran for the name and address of Dr. L. who performed an independent medical evaluation of the Veteran in 2014.  Thereafter, the RO should attempt to secure a copy of that report.  If the RO cannot secure this report the appellant must be provided appropriate notice and opportunity to respond in a manner consistent with the Veterans Claims Assistance Act of 2000. 

4.  Ask the Social Security Administration for any medical records associated with the Veteran's claim of entitlement to disability benefits, to include any decision documents prepared by a Social Security Administrative Law Judge.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

5. Thereafter, schedule the Veteran for a gastrointestinal examination to determine the nature and etiology of any diagnosed gastrointestinal disorder save for gastroesophageal reflux disease.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.  The Veteran's VBMS and Virtual VA files, as well as a copy of this remand, must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge review of those materials in any report generated as a result of this remand.  

For any diagnosed gastrointestinal disorder, save for gastroesophageal reflux disease, the examiner must opine whether it is at least as likely as not (at least a 50/50 chance) that the disorder is related to service.  The examiner must also address whether it is at least as likely as not that any diagnosed gastrointestinal is caused or aggravated by medication used to treat pain associated with his service-connected disorders; as well as whether any diagnosed gastrointestinal is caused or aggravated by gastroesophageal reflux disease. 

For each opinion, the examiner must state HOW AND WHY he or she reached the opinion they did.  If the examiner is unable to reach an opinion without resort to speculation he or she must state why that is so.  

6.  The Veteran must also be scheduled for a comprehensive orthopedic examination to determine the nature and extent of all service connected orthopedic disorders.  The Veteran's VBMS and Virtual VA files, as well as a copy of this remand, must be made available to the examiner for review in conjunction with the examination.  The examiner must acknowledge review of those materials in any report generated as a result of this remand.  The examiner must complete all appropriate disability benefit questionnaire examination forms and conduct all indicated tests and studies in order to evaluate the nature and extent of any disability due to residuals of a total right knee replacement, thoracolumbar degenerative disc disease with intervertebral disc syndrome, a left knee strain, and residuals of a left foot injury with a plantar calcaneal spur.  

In light of precedent Court opinions the examiner must test for joint pain in both active and passive motion and in weight-bearing and nonweight-bearing.  The examiner must specifically offer an opinion on the nature of any functional impairment due to each of these disorders, and how any functional impairment impacts the claimant's ability to work.  The examiner must address and comment on the October 2014 opinions offered by J.C.T., a rehabilitation counselor. 

If any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

7.  The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims. The consequences for failure to report for a scheduled VA examination without good cause may include denial of the claim. 38 C.F.R. § 3.655 (2016). 

8.  Then, after completing any other indicated development readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a supplemental statement of the case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

It must be emphasized that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  As with all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

